415 F.2d 478
James Arthur JACKSON, Petitioner-Appellant,v.Robert A. HEINZE, Warden, et al., Respondent-Appellee.
No. 23102.
United States Court of Appeals Ninth Circuit.
September 17, 1969.

Appeal from the United States District Court for the Eastern District of California; Sherrill Halbert, Judge.
James Arthur Jackson, in pro. per.
Thomas C. Lynch, Atty. Gen., Sacramento, Cal., for appellee.
Before MERRILL and CARTER, Circuit Judges, and JAMESON, District Judge.*
PER CURIAM:


1
The order of the District Court denying petition for writ of habeas corpus is set aside. Jackson v. Oliver, 391 U.S. 602, 88 S. Ct. 1866, 20 L. Ed. 2d 846 (1968); Peyton v. Rowe, 391 U.S. 54, 88 S. Ct. 1549, 20 L. Ed. 2d 426 (1968).


2
The matter is remanded to the District Court for further proceedings.



Notes:


*
 Honorable William J. Jameson, United States District Judge for the District of Montana, sitting by designation